GRIMM, Judge,
dissenting.
I respectfully dissent. Contrary to the majority’s belief, this case is not controlled by Cox v. Tyson Foods, Inc., 920 S.W.2d 534 (Mo. banc 1996). Rather, the majority’s holding results in a substantial expansion of the extended premises doctrine relied on in Cox.
I.
In Cox, the employee had arrived at his employer’s premises and begun his work. Apparently after working several hours, he received a paid fifteen-minute break. Id. at 535. During that paid break, he left the employer’s premises. En route back to work from a parking lot across the highway, Cox fell and sustained an injury *. Id. In other words, employee was on a paid break and fell on his employer’s extended premises.
The facts before us are quite different. Here, employee had not yet arrived at his place of employment to begin work. Rather, he was on his way to work.
Employee parked his car in a privately-owned public parking garage across the street from Busch Stadium. The garage is located approximately two blocks from employee’s place of employment. Employer does not own, manage, lease, or otherwise operate the parking garage.
After crossing the street from the parking garage, employee proceeded towards his place of employment. He walked on the public sidewalk. When he was about half a city block from the entrance to his employer’s building, he stepped on an ice-covered grating in the sidewalk and fell.
II.
The facts before us are also substantially different from those in Kunce v. Junge Baking Co., 432 S.W.2d 602 (Mo.App. S.D.1968), on which the Cox opinion relies. In Kunce, the employee arrived at work at 4 a.m. to work a 9 or 9½ hour shift. Id. at 604. Under “company policy,” the employees remained “on the clock” continuously until the end of their shifts. Id. at 605. The employees were not limited as to where they could go during a break. Id.
Kunce took a break around 10 a.m. and left the premises to purchase cigarettes. Id. While returning, he sustained injury when he tripped on a cement runway outside employer’s building. The Commission found the accident occurred on employer-owned premises and awarded benefits. Id. at 605.
Under the procedure then in existence, the appeal first went to the circuit court. The circuit court reversed. Although it agreed that the accident happened on the employer’s property, it held that Kunce’s presence on *552the runway “was not incident to his employment and was not necessary to any phase of his employment.” Id. The court of appeals agreed and affirmed.
Notably, the Kunce opinion, cited in Cox, discusses the “going to and coming from work rule” in the context of a paid-break case. Cox at 535. Cox discusses that rule in the same context. The majority opinion ignores that context.
III.
The Cox opinion also refers to State ex rel. McDonnell Douglas Corp. v. Luten, 679 S.W.2d 278 (Mo.banc 1984). In Luten, the employee was struck by a car while crossing a road to get to a bus stop. The employer built and maintained the bus stop shelter on the far side of the road. The crosswalk to the shelter was marked by lines painted and maintained by the employer. It was illuminated by a lightpole employer erected. The employer maintained the surface of the road, although St. Louis County owned the roadway. Id. at 279.
The bus which served the shelter was driven by another employee. Previously, the bus picked up employees “within the compound,” but a few months before the accident the employer built the shelter and rerouted the employees to it. Id. It is in this context that the Luten court said, “Property is sufficiently ‘appropriated’ to make it a part of the employer’s extended premises if it is used by employees as a route of access to the employer’s premises, and such use is known to and acquiesced in by the employer.” Id. at 280; see also, Cox at 535.
In contrast to the strong facts of appropriation in Luten, the majority opinion finds appropriation based on a contract with the garage owner whereby employer (1) distributed parking cards, (2) collected parking fees, and (3) paid replacement fees for lost parking cards. Frye, slip op. at 6-7. Those facts do not constitute “appropriation” as that term is customarily used.
IV.
Nor is the majority’s holding supported by commentators. Professor Larson recognizes a difference exists between employer-owned or maintained parking lots and privately-owned lots. He states that since “a parking lot owned or maintained by the employer is treated by most courts as part of the premises, most courts, but by no means all, hold that an injury in a public street or other off-premises place between the plant and the parking lot is in the course of employment, being on a necessary route between the two portions of the premises.” (Emphasis added). A. Larson and L. Larson, The Law of Workmen’s Compensation § 15.14(b) (1995).
However, he notes that a different rule applies to privately-owned lots. If “the parking lot is a purely private one, the principle of passage between two parts of the premises is not available, and an employee crossing a public street to get to the parking lot is not protected.” Id.
In other words, if the parking lot qualifies as an extended premises of the employer, then an injury occurring between it and the employer’s actual premises is compensable. On the other hand, if the lot does not so qualify, then an injury occurring between the two premises is not compensable. Because I would find the lot in this case is not an extended premises, the injury occurring between it and the employer’s actual premises should not be compensable.
In the case before us, employee apparently drove to work, parked in a privately-owned public garage, and walked two blocks to work. Under the majority opinion, he receives benefits. Another employee who (1) rode a Bi-State bus, (2) rode the Metrolink, or (3) car-pooled, and then walked the final two blocks to work would not receive benefits. See e.g., Stockman v. J.C. Industries, Inc., 854 S.W.2d 24, 27 (Mo.App. W.D.1993) (“Generally, an employee may not recover workers’ compensation for injuries sustained during travel to and from work.”) The rationale for such a distinction escapes me.
In conclusion, I note that the exception stated in Kunce, which the majority relies on, is not satisfied by the facts before us. The Kunce test has two prongs. The first prong requires a finding that the premises is “owned or controlled by the employer” or is “appropriated” by the employer. The second *553prong requires a finding that the injury occurred on “that portion of such premises ” which is used to get to the employer’s actual premises.
In the case before us, even if the lot was an extended premises of the employer, the employee was not on any portion of that extended premises when the injury occurred. Thus, the second prong of the Kunce exception is not satisfied.
I would affirm the Commission’s decision.

 I am unable to ascertain from the Cox opinion the exact location where Cox fell. The opinion states, "The fall occurred en route to [employer’s facility] from a parking lot across ‘old highway 60’ to the south of the Marionville facility where Cox worked.” However, the opinion also quotes from employer's injury report that the accident occurred "on [the adjacent] parking lot” where employees were permitted to park. Id. at 535.